Citation Nr: 1308401	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD), from June 20, 2003 to November 17, 2005; in excess of 30 from November 18, 2005 to March 29, 2012; and in excess of 50 percent from March 30, 2012, forward.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.  He had service in the Republic of Vietnam as an artilleryman.  His awards and decorations included the Silver Star Medal, the Purple Heart Medal, and the Parachute Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned a 10 percent evaluation, effective June 20, 2003.  Subsequently, in a July 2005 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective April 18, 2005.  

This case was previously before the Board in October 2010, at which time it was remanded.  In October 2012, the RO assigned a 50 percent rating for the Veteran's PTSD, effective from March 30, 2012.  

While the Veteran separately filed a claim for entitlement to a total disability rating due to service-connected disabilities, this matter also has been raised on a derivative basis, as part of his claim for a higher rating for PTSD.  See VA Form 21-8940, dated April 13, 2005; Statement in Support of Claim, dated February 3, 2006 .  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2010 remand, the Board noted that in September 2010, the Veteran had failed to report for a hearing at the RO before a member of the Board, that is, a Veterans Law Judge.  At that time, the evidence suggested that the Veteran may have been incarcerated.  Therefore, the Board directed the RO to reschedule the Veteran for a hearing at the RO before a Veterans Law Judge.  A copy of the letter notifying the Veteran of his hearing was to be placed in the claims folder.

On October 29, 2010, VA received a copy of a Circuit Court Order from the State of Alabama terminating the Veteran's probation and dismissing all charges against him.  

In April 2011, the Veteran informed VA that he had been unable to attend his scheduled Board hearing due to his incarceration.  Since he was no longer incarcerated, he requested that VA reschedule his hearing before the Board.  To date, that hearing has not been rescheduled.  

Although the RO subsequently VA raised the Veteran's rating for PTSD from 30 percent to 50 percent, that action did not represent a full grant of benefits on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  Moreover, there is no evidence that the Veteran has withdrawn his appeal.  Consequently, the Veteran retains all of his procedural rights, including the right to a hearing.  38 U.S.C.A. § 7107(3)(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  

The failure to reschedule the Veteran's hearing constitutes less-than-full compliance with the instructions in the Board's October 2010 remand and is potentially prejudicial to the Veteran.  Therefore, it must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

Schedule the Veteran for a hearing at the Montgomery, Alabama, RO before a Veterans Law Judge.  Place of a copy of the letter notifying the Veteran of his hearing in the claims folder.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

